Citation Nr: 1025200	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

The Veteran passed away in October 2006, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  An October 2006 certificate of death indicates that the 
Veteran died in October 2006 at the age of 58.  The certificate 
of death lists the immediate cause of death as chronic 
obstructive pulmonary disease (COPD).  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were identified as hypertension and heart 
disease.

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), bilateral 
hearing loss, and tinnitus.

3.  The evidence of record shows that a disability incurred in or 
aggravated by military service contributed substantially or 
materially to cause the Veteran's death.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).

2.  The claim for Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied with respect to the appellant's claim for 
entitlement to service connection for the cause of the Veteran's 
death, the Board is not precluded from adjudicating that issue.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  This is so because the Board is taking action 
favorable to the appellant by granting entitlement to service 
connection for the cause of the Veteran's death.  As such, this 
decision poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992).

I.  Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2009).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).

The Veteran died in October 2006 at the age of 58.  The 
certificate of death indicates that the immediate cause of death 
was COPD.  Other significant conditions contributing to death but 
not resulting in the underlying cause were identified as 
hypertension and heart disease.  The certificate of death also 
notes that tobacco use contributed to death.  An autopsy was not 
performed.

At the time of the Veteran's death, service connection was in 
effect for PTSD, evaluated as 50 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; and bilateral 
tinnitus, evaluated as 10 percent disabling.  By September 2002, 
July 2003, and March 2004 rating decisions, the RO denied the 
Veteran's claim of entitlement to service connection for COPD 
based on inservice chemical exposure.

The appellant contends that service connection for the cause of 
the Veteran's death is warranted.  Specifically, in a March 2010 
hearing before the Board and in various lay statements, she 
testified that she believed that the Veteran's service-connected 
PTSD caused him to smoke and use alcohol which caused his COPD 
and that she also believed that the Veteran's COPD was due to 
chemical exposure during service in Vietnam.  The appellant 
alleged that after service discharge, the Veteran immediately 
began drinking and smoking heavily, which she felt was a form of 
self-medication.  She testified that she submitted a medical 
opinion which reflects that the Veteran's PTSD caused him to 
smoke and drink, which caused his COPD.  With regard to inservice 
chemical exposure, the appellant reported that the Veteran was 
exposed to chemicals when working at an ammunition dump in 
Vietnam.  She testified that when a missile exploded 50-gallon 
drums, the Veteran got in a dozer and went into the exploding 
ammunition dump.  She noted that he told her that his nose, 
throat, eyes, and chest were burning and felt like they were on 
fire when he was done, and that he received a Commendation Medal 
with "V" for Valor.  She also stated that a medical opinion was 
submitted which linked the Veteran's lung problems with his 
inservice chemical exposure, and that the Veteran had no chemical 
exposure after service.  She testified that she married the 
Veteran in 1983, but that they met in 1982, and that he had 
always had breathing problems since she had known him.

The Veteran's service treatment records are negative for any 
complaints of or treatment for COPD, hypertension, or heart 
disease.  The Veteran's March 1970 separation examination 
reflects that his lungs and chest were normal on examination.  In 
a report of medical history, completed at that time, the Veteran 
denied a history of asthma, shortness of breath, pain or pressure 
in the chest, chronic cough, and palpitation or pounding heart.

The Veteran's service personnel records reveal that in February 
1968, he was awarded an Army Commendation Medal for Heroism.  The 
award announcement reflects that, in February 1968, the Veteran 
fought a fire caused by a hostile attack in the 3rd Ordnance 
Battalion Ammunition Area at Long Binh.  The record notes that 
the Veteran repeatedly "proceeded into the center of the raging 
area, heroically dodging the fragmentations caused by exploding 
ammunition, in addition to braving the dangers of operating his 
tractor upon a blanket of live shells scattered on the ground, to 
control the fire and cover it with dirt."  The Veteran also 
built an earthen berm around a large ammunition storage pad that 
was "an inferno of flames and explosions."  He "persistently 
labored in an area contaminated by irritating gas until the pad 
was completely enveloped by a berm."  After "eight hours of 
continuous dozing and confrontation with danger, as evidenced by 
the numerous shrapnel holes and dents inflicted on his tractor, 
the fire was extinguished."

Private medical treatment records from AMO S.C.C. for the period 
of December 1998 through March 2004 reveal diagnoses of and 
treatment for COPD.  They also reveal that the Veteran reported 
that he was a smoker, and note diagnoses of emphysema and tobacco 
abuse.  A December 1998 x-ray of the chest showed COPD.  A 
December 1999 x-ray of the chest revealed COPD with no acute 
chest disease.  In October 2000, the Veteran reported that he 
smoked approximately two to three packs of cigarettes per day.  A 
January 2001 x-ray of the chest showed COPD.  A February 2002 x-
ray of the chest revealed COPD with patchy right upper lobe 
infiltrate versus fibrosis.

VA treatment records from September 2002 through September 2006 
reveal diagnoses of and treatment for COPD.  A September 2002 
chest x-ray revealed emphysema with some prominence to the left 
hilum, probably associated with the pulmonary artery.  There was 
no acute infiltrate or effusion.  An October 2002 record notes 
that the Veteran had a long history of heavy smoking.  He 
reported that he tried to quit in the past, by that he had a 
reaction to the medication prescribed.  An October 2002 chest x-
ray revealed emphysematous changes of the lungs with mild 
scarring inferiorly in the middle lobe.  A March 2003 chest x-ray 
showed underlying changes of COPD, with no acute cardiopulmonary 
disease.  In April 2003, the Veteran reported that he was trying 
to quit smoking.  An August 2003 chest x-ray showed mild 
hyperinflation of the lungs consistent with changes of COPD.  In 
October 2003, the Veteran was provided with home oxygen.  Another 
October 2003 treatment record reflects that the Veteran had 
severe COPD, emphysematous type with chronic arterial hypoxemia, 
and that he continued cigarette consumption, which was 
"obviously problematic."  A November 2003 treatment record 
notes that the Veteran reported that he reduced his cigarette 
consumption to 1/2 pack per day.  A February 2004 treatment 
record reveals diagnoses of COPD and recurrent tachycardia.  In 
July 2004, the Veteran was advised to abstain from smoking to 
prolong any lung function that he might have.  An October 2004 
treatment record notes diagnoses of COPD and tobacco abuse.  A 
February 2005 treatment record reflects diagnoses of COPD and 
recurrent tachycardia.  In May 2005, the Veteran reported that he 
was still smoking, but less.  In September 2005, the Veteran was 
still smoking over one pack of cigarettes per day.  

A June 2003 QTC examination for PTSD notes that the Veteran 
"used alcohol as a form of self-medication, and states that he 
drank quite heavily until the fall of last year, when he sought 
out psychiatric care.  He has now discontinued all alcohol use, 
although his symptoms of PTSD continue."

Private medical treatment records from C.I.H. from July 2003 
reflect diagnoses of and treatment for acute exacerbation of 
COPD, angina secondary to ischemic heart disease, and 
supraventricular tachycardia of unknown etiology.  The Veteran 
reported that he incurred lung disease "after exposure to toxins 
during the war in Vietnam."  An electrocardiogram showed sinus 
tachycardia.  A July 2003 chest x-ray reveals stable COPD.  

In a January 2004 statement, M.U., M.D. reported that the Veteran 
had "documentation of exposure to hazardous and noxious 
chemicals on numerous occasions in the past" and that "[t]hese 
chemicals were at times burning and he was in situations of 
having to inhale the smoke from these fires without the benefit 
of protective respiratory gear."  Dr. M.U. concluded that the 
Veteran's "current state of health, specifically has [sic] 
documented pulmonary problems could in no small way he [sic] 
attributed to his history of chemical exposure."

In a March 2004 statement, the Veteran reported that during 
service in Vietnam, he was sent into a yard that had been shelled 
and into the ammunition dump.  His job was to cover up the 
ammunition and 50-gallon drums of toxic chemicals that were 
exploding.  He noted that his eyes, nose, and lungs burned, but 
that he did not seek medical treatment.  

Of record are numerous lay statements dated in March 2004 
pertaining to the Veteran's COPD.  The Veteran's employer 
reported that the Veteran worked form him since 1975, and that in 
the beginning the Veteran tore down and reset mobile homes, but 
that as time went by, he couldn't carry concrete blocks because 
he was running out of breath every few feet.  The employer noted 
that the Veteran was transferred to work on refurbishing the 
homes, but that he was short of breath going up and down ladders 
and due to the sawdust.  The Veteran's sister stated that the 
Veteran had no trouble with his breathing until he returned from 
service.  H.J. noted that the Veteran's breathing problems 
intensified very much during the time that he knew him, and that 
he was on a breathing machine and had an oxygen tank to take in 
vehicles.  A friend of the Veteran's reported that since the 
Veteran returned from service, his lungs were not wholly 
functional and he had a lot of trouble with his breathing.  The 
Veteran's brother stated that the Veteran had no problems with 
his lungs as a child, and that the Veteran told him about 
exposure to toxic chemicals during service which caused him to 
have difficulty breathing.

In a February 2005 statement, L.A., M.D. reported that the 
Veteran had chronic PTSD and advanced COPD.

Private medical treatment records from the C.N.B.H.S. from 
January 2004 through April 2005 reveal diagnoses of PTSD, alcohol 
dependence, and COPD.  A March 2004 record reflects that the 
Veteran had "COPD secondary to scar tissue in his lungs" and 
that he smoked 1/2 a pack of cigarettes per day.  He reported a 
history of smoking for over 20 years, but cut his consumption 
down in the prior two years from over one pack per day.  The 
physician noted that the Veteran was "advised the continuing to 
smoke cigarettes is bad for his health, particularly given his 
COPD."

A May 2005 QTC examination for PTSD notes that the Veteran 
reported that he started using alcohol 35 years before because 
"'it seemed to help me forget war experiences.  My doctor told 
me I was self-medicating with alcohol.'"  He reported that he 
quit drinking alcohol 1 1/2 years before.  A May 2005 report from 
A.D., D.O. reflects diagnoses of COPD and PTSD.

Private treatment records from C.I.H. from October 2005 through 
October 2006 reveal diagnoses of and treatment for COPD, and that 
the Veteran was receiving hospice visits at home.  An October 
2005 record reflects that the Veteran was using an oxygen 
concentrator at home, but that he continued to smoke at home as 
well.  In March 2006, the appellant reported that high winds and 
soot dust increased the Veteran's difficulty with breathing, but 
that the Veteran coped by retreating to his bedroom, shutting the 
door, and sleeping.  Another March 2006 treatment record reflects 
that the Veteran turned his oxygen off when he smoked.  A May 
2006 treatment record indicates that the Veteran had his oxygen 
off while he was smoking.  In June 2006, the Veteran reported 
that he was smoking less because it took too much energy and time 
to recover from not using oxygen.  The Veteran noted that his 
doctor told him that it was way too late to quit smoking, and 
that the damage was already done.  In August 2006, the Veteran 
stated that every pleasure in his life was gone except his 
cigarettes.  The Veteran passed away in October 2006.

In a December 2006 statement, the appellant's chaplain, M.B., 
reported that the Veteran was a chain smoker and was unable to 
quit smoking.  M.B. also noted that the Veteran drank a 12-pack 
or more of beer everyday, and told him that even with medication, 
he couldn't cope with his "damn illness" without cigarettes and 
beer.  M.B. concluded that the Veteran "suffered from a 
combination of emotional, psychological illnesses that were root 
causes of his physical illness that eventually led to his 
death."

In support of her claim, the appellant submitted numerous 
statements from registered nurses.  In a January 2007 statement, 
S.P., R.N. noted that she was directly involved in the Veteran's 
care and that she witnessed the Veteran deal with his extreme 
anxiety on a daily basis using alcohol and cigarettes.  She 
concluded that "the means he used to cope with this disorder 
only caused heart and pulmonary problems which in turn led to his 
death."  In a January 2007 statement, R.A., R.N. stated that the 
Veteran chain smoked and used alcohol to deal with his war 
experiences.  She noted that the Veteran abused alcohol and 
cigarettes "to help him cope [with] the post traumatic stress 
disorder" and that the Veteran "died of heart [and] pulmonary 
problems brought on by cigarette [and] alcohol abuse."  In 
February 2007 statements, A.R., R.N reported that she was 
involved in the Veteran's care, and that the Veteran had PTSD and 
self-medicated with alcohol, nicotine, and on occasion, 
prescription medications.  In a February 2007 statement, C.O., 
R.N. indicated that she visited the Veteran on a weekly basis 
until the end of August 2006, and that the Veteran smoked and 
drank during her visits to cope with his anxiety.  She noted that 
the Veteran's "use of cigarettes and alcohol were his way of 
coping [with] PTSD," that "it did not help his COPD," and that 
the Veteran told her "many times if it were not for the war and 
chemicals he was exposed to he would not be as sick as he was, 
which led to his death."

In a January 2008 letter, C.K., D.O. opined that the Veteran's 
PTSD was a contributing factor in the cause of the Veteran's 
death.  In support of her opinion, she noted that she reviewed 
the Veteran's extensive medical records, and that he was a heavy 
smoker, "which certainly caused his COPD."  She also reported 
that the Veteran had a documented problem with alcoholism, and 
that alcoholism has been shown as a contributing factor to 
coronary artery disease.  She explained that suffering from PTSD 
would certainly make it more difficult to stop smoking and 
abusing alcohol.

After a thorough review of the evidence of record, the Board 
concludes that service connection for the cause of the Veteran's 
death is warranted.  Initially, the Board acknowledges the 
appellant's contentions that the Veteran's COPD was caused by his 
inservice chemical exposure.  In that regard, although the 
Veteran's service personnel records reflect that he was exposed 
to "irritating gas" and the fumes from various other burning 
substances, the medical evidence does not show a causal link 
between the Veteran's COPD and his inservice chemical exposure.  
Specifically, although Dr. M.U. submitted a statement in January 
2004 which reflects that the Veteran's "documented pulmonary 
problems could in no small way he [sic] attributed to his history 
of chemical exposure."  Dr. M.U.'s opinion is speculative.  See 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative).  Dr. M.U.'s January 2004 
opinion letter lacks the definitive conclusion required for a 
medical opinion to be considered probative.  A finding of service 
connection may not be based on a resort to speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  

However, the evidence of record shows that the Veteran's service-
connected PTSD caused or contributed to his COPD which caused his 
death.  The evidence reflects that three of the four statements 
submitted by registered nurses in support of the appellant's 
claim indicate that the Veteran used cigarettes and alcohol as a 
means to deal with his service-connected PTSD, and that smoking 
and alcohol abuse led to the COPD which caused his death.  
Moreover, in further support of her claim, the appellant 
submitted a January 2008 statement from C.K., D.O. which relates 
the Veteran's service-connected PTSD to the COPD which caused his 
death, noting that the Veteran's service-connected PTSD made it 
more difficult for him to stop smoking and abusing alcohol, which 
led to his COPD.  Aside from the January 2004 letter from Dr. 
M.U. discussed above, there is no other medical evidence of 
record which addresses the etiology of the Veteran's COPD.  Thus, 
the only medical evidence of record which speaks to the 
relationship between the Veteran's COPD and his service-connected 
PTSD are the opinions of S.P., R.N., R.A., R.N., C.O., R.N., and 
C.K., D.O., who all concluded that the Veteran's service-
connected PTSD caused or substantially contributed to the COPD 
which was the cause of his death.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert).

As the competent medical evidence of record reflects that the 
Veteran's service-connected PTSD caused or substantially 
contributed to the COPD which was the cause of his death, service 
connection for the cause of the Veteran's death is warranted.

II.  DIC Benefits under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. 
§ 1318 authorizes the payment of DIC to a surviving spouse in 
cases where a veteran's death was not service-connected.  These 
benefits are payable under certain circumstances if the veteran 
was in receipt of, or entitled to receive, compensation at the 
time of death for a service-connected disability that had been 
totally disabling for a specified period of time.  DIC benefits 
granted to a surviving spouse under 38 U.S.C.A. § 1318 are paid 
in the same manner as if the veteran's death were service-
connected.  38 U.S.C.A. § 1318(a).  As service connection for the 
cause of the Veteran's death has been granted, the alternative 
claim under Section 1318 is rendered moot.  Section 1318 provides 
an alternate basis for an award of dependency and indemnity 
compensation and does not provide any additional benefit for the 
appellant.  As the benefit sought has already been awarded, no 
further analysis of the claim is required.

Only if an appellant's claim for service connection for the cause 
of the veteran's death is denied under 38 U.S.C.A. § 1310, does 
VA have to also consider an appellant's DIC claim under the 
provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  In light of the grant of service 
connection for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 
is moot, and the claim is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


